DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

2.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN 201910756346.7, filed on 2019/08/16.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claim(s) 1-2, 8-10, and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by SHIM et al. (US Patent/PGPub. No. 20190172884).


 1, (Original) SHIM et al. teach an array substrate ([0046], FIG. 1, i.e. substrate 110) provided with a gate driver ([0045], FIG. 1, i.e. gate driver GD) on array ([0045], FIG. 1, i.e. sub pixels SP) (GOA) driving circuit ([0048], FIG. 1, i.e. sub pixels SP), wherein the GOA driving circuit (i.e. please see above citation(s)) comprises a plurality of thin film transistors ([0061], FIG. 2, i.e. thin film transistors), and the array substrate (i.e. please see above citation(s)) comprises:
a substrate ([0046], FIG. 1, i.e. substrate 110) comprising a display region ([0061], FIG. 2-3, i.e. light emitting diode 140) and a non-display region ([0061], FIG. 2-3, i.e. thin film transistors 120a/120b), wherein the non-display region (i.e. please see above citation(s)) comprises a first region ([0066], FIG. 3, i.e. second drain electrode 124b), a second region ([0078], FIG. 3, i.e. second gate electrode 122b), and a third region ([0068], FIG. 3, i.e. second active layer 121b) that are sequentially connected side by side (FIG. 3, i.e. left to right; as shown by the figure(s)), and the first region (i.e. please see above citation(s)) is located between (FIG. 3, i.e. left to right; as shown by the figure(s)) the second region and the display region (i.e. please see above citation(s));
a first metal layer ([0078], FIG. 3, i.e. second gate electrode 122b) disposed on (FIG. 3, i.e. as shown by the figure(s)) the substrate (i.e. please see above citation(s)) and forming a gate metal ([0078], FIG. 3, i.e. second gate electrode 122b) on the first region and the third region and a common line ([0103], FIG. 2-3, i.e. cathode 143) on (FIG. 3, i.e. as shown by the figure(s)) the second region, wherein the gate metal (i.e. please see above citation(s)) comprises gates ([0078], FIG. 3, i.e. gate electrodes) of the plurality of thin film transistors (i.e. please see above citation(s));
a first insulating layer ([0061], FIG. 2, i.e. gate insulating layer 112) disposed on (FIG. 2-3, i.e. as shown by the figure(s)) the substrate and the first metal layer (i.e. please see above citation(s));
a second metal layer ([0063], FIG. 2-3, i.e. first source/drain electrode 123a/124a) disposed on (FIG. 2-3, i.e. as shown by the figure(s)) the first insulating layer (i.e. please see above citation(s)) and forming a source ([0063], FIG. 2-3, i.e. first source electrode 123a) and drain metal ([0063], FIG. 2-3, i.e. first drain electrode 124a) on the first region and the third region, wherein the source and drain metal (i.e. please see above citation(s)) comprises sources and drains ([0063], FIG. 2-3, i.e. first source/drain electrode 123a/124a) of the plurality of thin film transistors (i.e. please see above citation(s));
a second insulating layer ([0101], FIG. 3, i.e. passivation layer 114) disposed on (FIG. 2-3, i.e. as shown by the figure(s)) the first insulating layer and the second metal layer (i.e. please see above citation(s)); and
a third metal layer ([0096], [0103], FIG. 2-3, i.e. anode/cathode 141/143) disposed on (FIG. 2-3, i.e. as shown by the figure(s)) the second insulating layer (i.e. please see above citation(s))and forming a plurality of spaced-apart voltage signal lines ([0103], FIG. 2-3, i.e. cathode 143) located above (FIG. 2-3, i.e. as shown by the figure(s)) the second region;
wherein the voltage signal lines(i.e. please see above citation(s)) extend in a same direction (FIG. 3, i.e. horizontal; as shown by the figure(s)) as the common line, the voltage signal lines (i.e. please see above citation(s)) are disposed in parallel (FIG. 2-3, i.e. shown one, others are similar; as shown by the figure(s)), and a vertical projection (FIG. 2, i.e. inward direction; as shown by the figure(s); FIG. 3, i.e. downward direction; as shown by the figure(s))) of the voltage signal lines on the substrate (i.e. please see above citation(s)) is located in (FIG. 2-3, i.e. as shown by the figure(s)) the second region; and wherein the first metal layer (i.e. please see above citation(s)) further forms a plurality of scan lines ([0078], FIG. 3, i.e. gates) located in (FIG. 2-3, i.e. as shown by the figure(s)) the third region (i.e. please see above citation(s)).
Regarding Claim 2, (Original) SHIM et al. teach the array substrate of claim 1, wherein the plurality of voltage signal lines comprise a low voltage level signal line ([0103], FIG. 3, i.e. cathode (negative (-) terminal) and a plurality of clock signal lines ([0045], FIG. 1, i.e. clock lines CLK1, CLK2, and CLK3).
Claim 8, (Original) an array substrate provided with a gate driver on array (GOA) driving circuit,
is similarly rejected as shown above in Claim 1.
Claim 9, (Original) the array substrate of claim 8,
is similarly rejected as shown above in Claim 1.
 10, (Original) the array substrate of claim 8,
is similarly rejected as shown above in Claim 2.
Claim 16, (Original) the array substrate of claim 8,
is similarly rejected as shown above in Claim 1.
Claim 17, (Original) a display panel comprising an array substrate,
is similarly rejected as shown above in Claim 1.
Claim 18, (Original) the display panel of claim 17,
is similarly rejected as shown above in Claim 1.
Claim 19, (Original) the display panel of claim 17,
is similarly rejected as shown above in Claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3-4, 11-12, and 20 is/are rejected under U.S.C. 103 as being unpatentable over SHIM et al. (US Patent/PGPub. No. 20190172884) in view of Dai (US Patent/PGPub. No. 20160307532).

Regarding Claim 3, (Original) SHIM et al. teach the array substrate of claim 2.
However, SHIM et al. do not explicitly teach
a number of the plurality of clock signal lines is four.
In the same field of endeavor, Dai teaches
a number ([0069], FIG. 5, i.e. set) of the plurality of clock signal lines ([0069], FIG. 5, i.e. clock signals) is four ([0069], FIG. 5, i.e. four).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to modify SHIM et al. teaching of GOA comprising three clock signals with Dai teaching of GOA comprising three clock signals to chronically drive stages of gate circuits by providing four clock signals (Dai’s [0069]).
Regarding Claim 4, (Original) SHIM et al. teach the array substrate of claim 2.
However, SHIM et al. do not explicitly teach
the plurality of thin film transistors comprise a first thin film transistor, a second thin film transistor, a third thin film transistor, and a fourth thin film transistor;

In the same field of endeavor, Dai teaches
the plurality of thin film transistors ([0062]-[0065], FIG. 1, i.e. transistors) comprise a first thin film transistor ([0062], FIG. 1, i.e. thin film transistor T11), a second thin film transistor ([0063], FIG. 1, i.e. thin film transistor T22), a third thin film transistor ([0064], FIG. 1, i.e. thin film transistor T21), and a fourth thin film transistor ([0065], FIG. 1, i.e. thin film transistor T40);
a source ([0062], FIG. 1, i.e. source of T11) of the first thin film transistor is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) a gate ([0063], FIG. 1, i.e. gate of T22) of the second thin film transistor (i.e. please see above citation(s)) and a drain ([0065], FIG. 1, i.e. drain of T40) of the fourth thin film transistor (i.e. please see above citation(s)), a gate ([0064], FIG. 1, i.e. gate of T21) of the third thin film transistor (i.e. please see above citation(s)) is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) a gate ([0065], FIG. 1, i.e. gate of T40) of the fourth thin film transistor (i.e. please see above citation(s)), a source of the second thin film transistor (i.e. please see above citation(s)) is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) a drain ([0064], FIG. 1, i.e. drain of T21) of the third thin film transistor (i.e. please see above citation(s)), a source of the third thin film transistor (i.e. please see above citation(s)), a source ([0065], FIG. 1, i.e. source of T40) of the fourth thin film transistor (i.e. please see above citation(s)), and the low level signal line (i.e. please see above citation(s)) are electrically connected (FIG. 1, i.e. as shown by the figure(s)), and a drain ([0063], FIG. 1, i.e. drain of T22) of the second thin film transistor (i.e. please see above citation(s)) is electrically connected to (FIG. 1, i.e. as shown by the figure(s)) the clock signal lines (i.e. please see above citation(s)).
It would have been obvious to a person having ordinary skill in the art at the time the invention’s effective date was filed to combine SHIM et al. teaching of GOA comprising plurality of transistors with Dai teaching of GOA comprising plurality of to effectively pull-up/down drive stages of gate circuits by providing plurality of transistors’ connections (Dai’s [0062]-[0065]).
Claim 11, (Original) the array substrate of claim 10,
is similarly rejected as shown above in Claim 2.
Claim 12, (Original) the array substrate of claim 10,
is similarly rejected as shown above in Claim 4.
Claim 20, (Original) the display panel of claim 19,
is similarly rejected as shown above in Claim 3.

Allowable Subject Matter

5.	Claims 5-7 and 13-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

6.	The following is an examiner’s statement of reasons for allowance:

SHIM et al. (US Patent/PGPub. No. 20190172884) teach a display device is disclosed. The display device according to an exemplary embodiment of the present disclosure includes: a substrate including an active area and a non-active area; an active layer, a thin film transistor including a gate electrode, a source electrode, and a drain electrode disposed on the substrate; and an organic light emitting diode including 

Dai (US Patent/PGPub. No. 20160307532) teaches a PMOS gate driving circuit, comprising a plurality of GOA unit circuits which are cascade connected, and the GOA unit circuit of every stage comprises a pull-up controlling module (100), a pull-up module (200), a transmission module (300), a first pull-down module (400), a bootstrap capacitor (500) and a pull-down holding module (600); the pull-up controlling module (100) receives a constant negative voltage level (VSS1), which can reduce the influence of PMOS element leakage to the first node (Q(N)); the pull-down holding module (600) is provided with a dual inverter (F1) comprising P-type thin film transistors, and utilizes special leakage prevention design, which can reduce the leakage of the first node (Q(N)) to prevent the influence of the electrical property of the depletion-mode P-type thin film transistors to the output of the inverter, raise the stability of the gate driving circuit, and promote the integration of the panel.  The frame width of the liquid crystal display panel can be decreased in advance, particularly to be suitable for small size panel which requires higher demands to the frame width. 
 


“…the gate, the source, and the drain of the second thin film transistor are located above the first region, and
the gate, the source and the drain of the first thin film transistor, the third thin film transistor, and the fourth thin film transistor are located above the third region.” (Claim 5; Claim 13 is similar),

“…a plurality of connection traces and a plurality of connecting metal blocks, each of the connecting metal blocks is respectively disposed above one of the voltage signal lines, one end of the connection traces is electrically connected to the connecting metal blocks, and another end of the connection traces is electrically connected to the drains; and
a first metallized hole disposed on a position of the second insulating layer corresponding to the first connecting metal blocks, and the first metallized hole is used to electrically connect the connecting metal blocks to corresponding voltage signal lines.” (Claim 6; Claim 14 is similar),

in combination with the other elements (or steps) of the device or apparatus and method recited in the claims.



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH TANG LAM whose telephone number is (571) 270-3704. The examiner can normally be reached on Monday to Friday 8:00 AM to 5:00 PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin K Patel can be reached on (571) 272-7677. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 





/VINH T LAM/Primary Examiner, Art Unit 2628